BlaNd, P. J.
The defendant has appealed from a conviction and judgment against him on a charge by information of having violated the dramshop act by the unlawful sale of beer and whisky. The uncon-tradieted testimony is that at the time defendant made the sale of intoxicating liquor, he was the owner and proprietor of a drug store and had a merchant’s license, and that the sale of the liquor was on the prescription of a physician, but he failed to show that he was a registered pharmacist or that he had a registered pharmacist in charge authorized to fill the prescriptions of physicians. Being the owner and proprietor of a drug store and having a license as a merchant, he. could only have been rightfully convicted of the sale of intoxicating liquors in the prosecution of his business under section 4621 concerning druggists, or under section 6915, Revised Statutes 1889, concerning merchants’ license. State v. Gibson, 61 Mo. App. 361; State v. Williams, 69 Mo. App. 285, 286.
Judgment reversed and defendant discharged.
All concur.